Jacobson v Purdue (2019 NY Slip Op 08055)





Jacobson v Purdue


2019 NY Slip Op 08055


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


994 CA 19-00268

[*1]ALLISON JACOBSON, PLAINTIFF-APPELLANT,
vEDWARD C. PURDUE, NEW SOUTH INSURANCE COMPANY AND NATIONAL GENERAL INSURANCE, DEFENDANTS-RESPONDENTS. 


JACOBSON LAW FIRM, P.C., PITTSFORD (ROBERT L. JACOBSON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
ROE & ASSOCIATES, WILLIAMSVILLE (ROBERT E. GALLAGHER, JR., OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Ontario County (Craig J. Doran, J.), entered August 23, 2018. The order and judgment, insofar as appealed from, denied plaintiff's claim for damages resulting from the diminution in value of her vehicle. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court